Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Chasin et al., Pub. No.  2013/0326622, teach filtering messages based on filtering policies. Some criteria upon which messages can be filtered are message content, attachments, sender, recipient, combination of sender and recipient, and reputation. With regard to filtering on content, filtering can involve searching message content for specified words, phrases, patterns, etc. Filtering could also involve identifying any messages with attachments, and certain types of attachments (e.g., graphics, photos, audio, text, etc.). A filter module extracts sender information and recipient information from email messages, and the extracted sender and recipient information is stored in an audit database (Chasin; paragraphs [0100; 0206]). 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that performing a second search on contact records stored in a database, the second search identifying the social media identifier; obtaining, from the contact records in response to the second search, an indication that no matching social media identifier is found in the contact records; creating, for the social monitor incident in response to the indication that no matching social media identifier is found in the contact records, a new contact record comprising the social media identifier; and associating the social monitor incident with the new contact record as set .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Le H Luu/
Primary Examiner, Art Unit 2448